Citation Nr: 0712117	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for claimed glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had Army Reserve service from April 1978 to 
April 1990.  He had active duty from training from May to 
October 1978 and from August 6 through August 27, 1988.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 RO rating 
decision that denied the veteran's petition to reopen a 
previously-denied claim of service connection for glaucoma.  

In May 2005 the appellant testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  

In December 2005 the Board issued a decision that reopened 
the claim of service connection, based on a finding that new 
and material evidence had been received.  The same action 
remanded the case to the RO, via the Appeals Management 
Center (AMC), for further development of the merits of the 
claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.  

Specifically, the Board's remand in December 2005 directed 
the RO to schedule the appellant for an ophthalmologic 
examination at an appropriate VA medical facility.  In 
response to the Board's remand, the appellant was examined in 
November 2006, but the examiner in that case was an 
optometrist rather than an ophthalmologist as required by the 
Board's remand instructions.  

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand; i.e., the RO must afford the appellant a VA 
examination by an ophthalmologist.  

The appellant is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the appellant fails to report to the scheduled 
examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the appellant and his 
representative a letter requesting that he 
provide sufficient information, and if necessary
authorization, to enable the RO to obtain any 
additional pertinent evidence not currently of 
record
that pertains to the etiology of the claimed 
glaucoma.  

The RO's letter should invite the 
appellant to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
him that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
him, following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  Regardless 
of whether he responds, the RO should 
obtain all VA treatment records not 
already of record.  

3.  The RO should schedule the appellant 
for an examination by an ophthalmologist 
to determine the nature and likely 
etiology of the claimed glaucoma.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify the fact that the claims 
folder has in fact been reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
current eye disorder and the 
manifestations of each.  

b.  For each current eye disorder, 
state a medical opinion as to the 
time of the initial onset.  

c.   If the appellant is found to 
have glaucoma, and if it is 
determined that the glaucoma 
existed prior to August 6, 1998, 
is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such disorder 
underwent an increase in the 
severity of the underlying 
pathology during the period of 
active duty for training (ACDUTRA) 
from August 6 through August 27, 
1988?  

d.  If it is at least as likely as 
not that the glaucoma underwent an 
increase in the underlying 
pathology during the period of 
ACDUTRA from August 6 through 
August 27, 1988, is it more likely 
than not, at least as likely as 
not, or less likely than not that 
such increase was due to the 
natural progress of the disease?  

The examiner should provide a complete 
rationale for his or her opinions.  

If the examiner cannot answer any of 
the above questions without resorting 
to speculation, he or she should so 
state.  

4.  When the actions requested above have 
been completed, the RO should 
readjudicate the issue of service 
connection for glaucoma.  If any benefit 
sought on appeal is not granted, the RO 
should furnish to the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) and afford them an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time period.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


